


Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of January 23, 2014 by and between Ladder Capital Finance LLC, a
Delaware limited liability company (the “Company”), and Michael Mazzei
(“Executive”).

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of February 16, 2012 (the “Prior Agreement”);

 

WHEREAS, reference is hereby made to (i) Ladder Capital Finance Holdings LLLP, a
Delaware limited liability limited partnership (“Holdings”) and (ii) Ladder
Capital Corp, a Delaware corporation (“LCC Corporation”);

 

WHEREAS, LCC Corporation is currently contemplating the completion of an initial
public offering of shares of its Class A Common Stock pursuant to a transaction
which would result in LCC Corporation becoming the general partner of, and the
owner of a significant limited partnership interest in, Holdings (such initial
public offering, the “Ladder IPO”);

 

WHEREAS, if the Ladder IPO is completed, then the date on which the Ladder IPO
closes and thereby is completed shall be referred to herein as the “IPO Date”;
and

 

WHEREAS, subject to Section 14 of this Agreement, the Company and Executive
desire to amend and restate the Prior Agreement in its entirety as set forth
herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other consideration, the receipt of which is hereby acknowledged,
the Company and Executive hereby agree as follows:

 

1.                                                              Position and
Employment.  The Company agrees to continue to employ Executive, and Executive
hereby agrees to continue employment with the Company, as the Company’s
President upon the terms and subject to the conditions set forth in this
Agreement for the Employment Period (as herein defined).

 

2.                                                              Reporting,
Duties, and Other Covenants.

 

(a)         Reporting.  During the Employment Period, Executive shall report
directly to the Company’s chief executive officer (the “Chief Executive
Officer”).

 

(b)         Duties.  During the Employment Period, Executive shall serve the
Company as President and shall have such duties and responsibilities as are
reasonably delegated from time to time by the Chief Executive Officer or the
board of directors of LCC Corporation or, if the Company ceases to be indirectly
controlled by LCC Corporation, then the Board of Directors of the Company (in
either case, the “Board”), subject to the power of the Chief Executive Officer
and/or the Board to expand such duties, responsibilities, and authority and to
identify specific

 

1

--------------------------------------------------------------------------------


 

decisions or actions that require consultation with, or the consent of, the
Chief Executive Officer and/or the Board.

 

(c)          Executive Covenants.

 

(i)                                     Executive acknowledges and agrees that
during the Employment Period Executive will be subject to and will comply with
the policies and procedures of the Company, as may be established, amended, or
terminated from time to time, including those generally applicable to senior
management employees of the Company, and specifically including the Company’s
policy prohibiting employees (and, for the avoidance of doubt, former employees
during any Severance Period) from joining or participating in professional
networks that constitute “Executive Councils” as that term is defined in such
policy (the “Professional Network Policy”).

 

(ii)                                  Subject to Sections 2(d)(ii) and 3(f),
during the Employment Period Executive shall devote Executive’s full business
time and attention to the business and affairs of the Company, LCC Corporation,
Holdings, and their respective subsidiaries, whether currently existing or
hereafter acquired or formed (collectively, the “Ladder Companies”).

 

(iii)                               The Company may apply for, obtain, and
maintain a key person life insurance policy in the name of Executive, the
beneficiary of which shall be the Company.  Executive shall submit to reasonable
physical examinations and answer reasonable questions as may be required in
connection with the application and, if obtained, the maintenance of, such
insurance policy.

 

(d)         Company Covenants.

 

(i)                                     During the Employment Period, the
Company shall obtain and maintain director’s and officer’s insurance for
Executive (in such amounts as are customary for executives of businesses of size
and nature comparable to that of the Company).  In the event any such insurance
policy is terminated for any reason, the Company shall give timely notice to
Executive of such termination and shall promptly obtain an appropriate
replacement policy.  To the extent that there is any gap in coverage of such
insurance policy, the Company agrees to defend, indemnify and hold Executive
harmless, to the maximum extent permitted by law, in accordance with the
indemnification provisions set forth in Section 8 hereof.

 

(ii)                                  During the Employment Period, Executive
may continue to engage in charitable activities so long as such charitable work
does not interfere with the fulfillment of Executive’s duties under this
Agreement.

 

(iii)                               During the Employment Period, Executive
shall be invited to attend any regularly scheduled meeting of the board of
directors of the Company or LCC Corporation; it being acknowledged by Executive
that he shall not be entitled to attend any executive session of such meeting. 
Executive agrees to respect any reasonable request by the chairman of such board
of directors that Executive excuse himself from any portion of the meeting.

 

2

--------------------------------------------------------------------------------


 

3.                                                              Compensation.

 

(a)         Base Salary.  Executive’s base salary shall be in an amount set by
the Board, but under no circumstances will be less than $750,000 per annum (the
“Base Salary”), which Base Salary shall be payable in regular installments in
accordance with the Company’s general payroll practices and shall be subject to
customary withholding and other customary deductions.

 

(b)         Annual Cash Bonus.  After each calendar year during the Employment
Period, Executive shall be eligible to receive a cash bonus (the “Year End
Bonus”) in accordance with the Company’s annual bonus plan, with the amount of
any such Year End Bonus to be as reasonably determined by the Board or the
Compensation Committee of the Board (the “Compensation Committee”), in each case
in consultation with the Chief Executive Officer; provided that, without in any
way limiting the discretion of any board of directors or compensation committee,
the Company acknowledges that the Chief Executive Officer and the board of
directors of LCC Corporation have previously agreed to a framework for
determining the portion (if any) of the targeted annual bonus pool that may be
paid to each member of the Company’s current senior management team, including
Executive (the “Annual Bonus Pool Framework”).  Any Year End Bonus payable
hereunder shall be paid in the calendar year following the calendar year to
which such performance bonus relates at the same time annual performance bonuses
are paid to other senior executives of the Company but not later than
February 28th of the calendar year immediately following the calendar year to
which such performance bonus relates; provided, that, if Executive’s employment
with the Company ends as a result of a termination of Executive’s employment
with the Company by the Company for Cause (as defined below) or a resignation of
Executive’s employment with the Company by Executive without Good Reason (as
defined below), in either case, prior to the date on which bonuses in respect of
such calendar year are paid to executives of the Company, generally, then
Executive shall forfeit any and all rights to receive such Year End Bonus. 
Executive acknowledges and agrees that the Company has not guaranteed the
payment of any Year End Bonus, and that any Year End Bonus that may be paid by
the Company shall be subject to customary withholding and other customary
deductions.

 

(c)          Annual Equity Incentive Grant. After each calendar year during the
Employment Period, Executive shall be eligible to receive a grant of Equity
Incentives (as defined below) with respect to such calendar year (an “Annual
Equity Incentive Grant”) in such amount, of such type and with such terms
(including with respect to vesting) as deemed appropriate by the Compensation
Committee or the Board, in each case in consultation with the Chief Executive
Officer; provided that, without in any way limiting the discretion of any board
of directors or compensation committee, the Company acknowledges that the Chief
Executive Officer and the board of directors of LCC Corporation have previously
agreed to a framework for determining the terms of an annual grant of Equity
Incentives to the Company’s current senior management team (including to
Executive) (the “Annual Equity Incentive Grant Framework”). Executive
acknowledges and agrees that nothing in this Section 3(c) shall result in
Executive having any right or entitlement to receive any Equity Incentive, as
the grant of any such Equity Incentive shall be subject to the approval of the
Compensation Committee or the Board, in each case in consultation with the Chief
Executive Officer.  For purposes of this Agreement, the term “Equity Incentives”
means any options, restricted stock, restricted stock units and/or other
comparable equity type incentive products as the Compensation Committee

 

3

--------------------------------------------------------------------------------


 

may grant or award (based on factors deemed relevant by the Compensation
Committee or the Board, in each case in consultation with the Chief Executive
Officer; including, without limitation, the Ladder Companies’ financial
performance relative to budget) pursuant to the Omnibus Incentive Plan of LCC
Corporation to be adopted by LCC Corporation on or about the IPO Date (such
Omnibus Incentive Plan as may be amended from time to time, the “LCC Omnibus
Incentive Plan”). In addition, in the event Executive resigns for any reason
from Executive’s position as an employee of the Company pursuant to
Section 4(a) hereof on a date that is on or after the date five (5) years after
the IPO Date and if as of the Employment Termination Date (as herein defined)
Executive’s years of service with the Company plus Executive’s age equals at
least 60, then (i) any unvested Equity Incentives of Executive that vest solely
based on time including, without limitation, any of Executive’s applicable
Annual Incentive Grants, shall vest effective as of Executive’s Employment
Termination Date and (ii) any unvested Equity Incentives of Executive that vest
based on performance will continue to be outstanding from and after the
Employment Termination Date (and will not be forfeited on the Employment
Termination Date), and will be eligible to vest after the Employment Termination
Date based on the particular performance vesting criteria that is applicable to
such unvested Equity Incentives.

 

(d)         Target Year End Bonus and Annual Equity Incentive Grant for 2014. 
Subject Sections 3(b) and 3(c) hereof as well as the Ladder Companies’ achieving
all applicable financial targets set forth in the Annual Bonus Pool Framework
and the Annual Equity Incentive Grant Framework, as applicable, Executive’s Year
End Bonus for calendar year 2014 is targeted to be $3,750,000 and Executive’s
Annual Equity Incentive Grant for calendar year 2014 is targeted to equal
$3,000,000, with 90% of such amount to be a grant of restricted stock, and the
remaining 10% of such amount to be a grant of options (with options being valued
for such purpose by the Compensation Committee, in consultation with the Chief
Executive Officer, using widely-accepted valuation methods in connection with
the grant by a public company of options to its employees).

 

(e)          Benefits.  Executive shall be entitled to participate in the
Company’s standard employee benefits programs for which employees of the Company
are generally eligible, including, without limitation, life, disability, group
medical and dental insurance benefits (collectively, the “Benefits”).  The
Company agrees that, solely to the extent permitted by the plans governing any
health insurance coverage that is a component of the Benefits, Executive shall
be entitled to designate Executive’s spouse or domestic partner and children as
dependents for purposes of such health insurance.  Executive recognizes that the
Company reserves the right to change its standard employee benefit programs from
time to time.

 

(f)           Vacation/Holidays.  Executive shall be entitled to at least 27
days of paid vacation during each calendar year in addition to sick days and
recognized holidays, each in accordance with the Company’s applicable policies
in effect from time to time.

 

(g)          Expenses.  The Company shall reimburse Executive for all customary
business expenses (including travel and entertainment) incurred by Executive in
the course of performing Executive’s duties under this Agreement, subject to the
Company’s policies in effect from time to time regarding expense reimbursement,
including with respect to the reporting and documentation of such expenses.

 

4

--------------------------------------------------------------------------------


 

(h)         Brian Harris as Chief Executive Officer.  So long as Brian Harris is
the Chief Executive Officer of any Ladder Company, then, except as otherwise may
be agreed by Brian Harris, the allocation of bonuses of the type described in
Section 2(b) hereof and the grant of Equity Incentives of the type described in
Section 2(c) hereof shall be established in accordance with the procedures and
guidelines described in Section 3 of Brian Harris’ Second Amended and Restated
Employment Agreement, dated on or about the date hereof, as in effect from time
to time (the “Harris Employment Agreement”).

 

4.                                                              Employment
Period.

 

(a)         Employment Period and Termination.  Executive’s employment with the
Company commenced on June 4, 2012 (the “Commencement Date”) and shall continue
until the date on which Executive ceases to be an employee of the Company for
any reason (the “Employment Period”).  The Company may terminate Executive’s
employment by the Company at any time upon written notice to Executive, subject
to the expiration of any applicable cure periods set forth herein in the case of
a termination for Cause (as defined in Section 4(d)).  Executive may resign from
Executive’s employment by the Company at any time upon thirty days prior written
notice to the Company, unless such termination is for Good Reason (as defined in
Section 4(d)), in which case Executive may resign upon written notice to the
Company, subject to any applicable cure periods as set forth herein.  If a
resignation occurs, the Company may waive any applicable notice period and
relieve Executive of all duties at any time during the notice period.  Upon the
date Executive ceases to be employed by the Company for any reason (including,
without limitation, due to Executive’s death or disability) (such date, the
“Employment Termination Date”), the Employment Period shall be deemed to have
ended, and Executive shall be entitled to receive (i) Executive’s Base Salary
through the Employment Termination Date, subject to withholding and other
appropriate deductions, (ii) reimbursement for expenses accrued during the
Employment Period in accordance with Section 3(g), (iii) except as otherwise
provided in Section 3(b), Executive shall be entitled to be paid any Year End
Bonus that had previously been awarded to Executive but that remained unpaid as
of the Employment Termination Date and (iv) only as and to the extent expressly
provided in Section 4(b) below, if applicable, the Severance Payments (as
defined below in Section 4(c)).

 

(b)                                 Severance.  If the Employment Period ends as
a result of either (A) Executive’s employment by the Company being terminated by
the Company without Cause (as defined in Section 4(d)) or (B) Executive
resigning from Executive’s employment by the Company for Good Reason (as defined
in Section 4(d)), then, subject to Section 4(c) hereof, the Company shall, in
addition to paying Executive any amounts due and payable pursuant to
Section 4(a), pay or provide Executive with the following, subject to the
provisions of Section 11 hereof:

 

(i)                                     an amount equal to (A) one and one-half
(1.5) multiplied by (B) the sum of (x) Executive’s annual Base Salary in effect
on the Employment Termination Date and (y) the average of the Year End Bonuses
(if any) paid to Executive for the two calendar years preceding the Employment
Termination Date, including any amounts deferred pursuant to a deferred bonus
program that the Company may have in effect (such lesser amount, the “Cash
Severance”) (provided that, notwithstanding the foregoing, if the Employment
Termination Date occurs prior to Executive having

 

5

--------------------------------------------------------------------------------


 

received a Year End Bonus for calendar year 2014, then the Cash Severance shall
be $5,500,000), with fifty percent (50%) of the Cash Severance payable to
Executive in a lump sum as soon as reasonably practical after the date of which
the General Release (as defined in Section 4(c)) is signed and delivered by
Executive and has become irrevocable (the “General Release Effective Date”) and
the remaining 50% of the Cash Severance payable to Executive in twelve equal
monthly installments commencing as soon as reasonably practical after the
General Release Effective Date (the “Severance Period”); provided that if the
Employment Termination Date occurs during the 365 day period commencing on the
occurrence of a Change in Control (as defined in the LCC Omnibus Incentive Plan)
or if, as of the date of the Employment Termination Date, LCC Corporation has
previously entered into a definitive binding agreement with a buyer that would
result in a Change in Control and such definitive binding agreement remains in
effect, then the Cash Severance shall be paid to Executive in a lump sum as soon
as reasonably practical after the General Release Effective Date, further
provided that such lump sum payment does not result in a violation of Code
Section 409A; and further provided that to the extent that the payment of any
Cash Severance constitutes “nonqualified deferred compensation” for purposes of
Code Section 409A, any such payment scheduled to occur during the first sixty
(60) days following the Employment Termination Date shall not be paid until the
first regularly scheduled pay period following the sixtieth (60th) day following
the Employment Termination Date and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto and provided further that if the
Employment Termination Date occurs after Executive having received a Year End
Bonus for calendar year 2014 and prior to Executive having received a Year End
Bonus for calendar year 2015, the reference to “the average of the Year End
Bonuses (if any) paid to Executive for the two calendar years preceding the
Employment Termination Date, including any amounts deferred pursuant to a
deferred bonus program that the Company may have in effect” as contemplated in
subclause (B)(y) above shall be replaced with “the greater of (X) Executive’s
Year End Bonus for calendar year 2014, including any amounts deferred pursuant
to a deferred bonus program that the Company may have in effect, and
(Y) Executive’s target Year End Bonus for calendar year 2015 (with such target
Year End Bonus being as determined by the Compensation Committee)”; and

 

(ii)                                  if the Employment Termination Date occurs
after Executive having received a Year End Bonus for calendar year 2014, then a
pro-rata portion (determined by multiplying the amount of Executive’s target
Year End Bonus for the year in which the Employment Termination Date occurs by a
fraction, the numerator of which is the number of days that Executive is
employed by the Company during the calendar year in which the Employment
Termination Date occurs and the denominator of which is 365) of Executive’s
target Year End Bonus for the calendar year (with such target Year End Bonus
being, except as otherwise expressly specified in Section 3(d) hereof, as
reasonably determined by the Compensation Committee, in consultation with the
Chief Executive Officer, based on the Ladder Companies’ performance as of the
Employment Termination Date relative to the hurdles set) in which the Employment
Termination Date occurs payable at the same time performance bonuses for such
calendar year are paid to other senior executives of the Company; and

 

6

--------------------------------------------------------------------------------


 

(iii)                               subject to (A) Executive’s timely election
of continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), and (B) Executive’s continued copayment of
premiums at the same level and cost to Executive as if Executive were an
employee of the Company (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars), continued
participation in the Company’s group health plan (to the extent permitted under
applicable law and the terms of such plan) which covers Executive (and
Executive’s eligible dependents) during the Health Care Reimbursement Period
(defined below), provided that Executive is eligible and remains eligible for
COBRA coverage.  The Company shall until the conclusion of the Health Care Cost
Reimbursement Period (as defined below) reimburse Executive for COBRA premiums,
subject to the Company determining that reimbursement of such premiums would not
reasonably be expected to result in the imposition of any excise taxes on the
Company for any failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, in each case,
subject to withholding and other appropriate deductions.  As used herein,
“Health Care Cost Reimbursement Period” shall mean the period commencing on the
date Executive ceases to be employed by the Company and ending on the earliest
to occur of (x) the date eighteen months after the Employment Termination Date,
(y) the date on which the Company can no longer provide Executive with COBRA
benefits under applicable law and (z) the date on which Executive becomes
eligible for health care coverage under the plan of a subsequent employer.

 

Notwithstanding the foregoing, if at any time during the Severance Period
Executive (x) breaches any of Executive’s covenants or obligations under the
General Release (as herein defined) or under Sections 5, 6, or 9 of this
Agreement, or (y) engages in any conduct prohibited by the Professional Network
Policy (the prohibitions of which Executive acknowledges survive the termination
of the Employment Period for the full Severance Period), then the Severance
Period and the Company’s obligation to make the payments and provide the
benefits contemplated by this Section 4(b) shall automatically terminate. 
Executive covenants that Executive shall provide the Company with prompt written
notice if Executive accepts employment with any person or entity during the
Severance Period.  Any and all payments that may be made to Executive pursuant
to the terms of this Section 4(b) shall be referred to herein collectively as
the “Severance Payments”.  For the sake of clarity and avoidance of doubt, if
Executive’s employment with the Company as a result of Executive’s death or
disability, then no Severance Payments will be payable pursuant to this
Section 4(b).

 

(c)          Payments.  Except as expressly provided in Section 4(a) and 4(b),
upon the Employment Termination Date (i) all of Executive’s rights to Base
Salary and Benefits (except as mandated by applicable law) hereunder (if any)
shall cease and (ii) no other severance, compensation, or retirement benefits
shall be payable by the Ladder Companies to Executive.  Notwithstanding anything
to the contrary contained herein but except as required by applicable law,
Executive shall not be entitled to receive any payments, benefits, or other
compensation under Section 4(b) unless and until Executive has executed and
delivered to the Company and not revoked the general release in the form of
Exhibit A attached hereto (the “General Release”) and such General Release has
become effective within sixty (60) days following the Employment Termination
Date.

 

7

--------------------------------------------------------------------------------


 

(d)         Definitions.

 

(i)                                     For purposes of this Agreement, “Cause”
shall mean: (A) Executive’s willful and material violation of the Company’s
material written policies and/or procedures where such policies and/or
procedures (1) are reasonable, legal, and ethical and (2) have been made
available to Executive in writing, and in any such case, following (x) delivery
by the Board to Executive of a written notice which specifically identifies the
manner in which the Board believes that Executive has willfully and materially
violated such written policies and/or procedures and (y) if such violation is
capable of cure, the failure of Executive to cure such violation within the
sixty-day period following the delivery of such notice; (B) Executive’s
engagement in willful misconduct materially injurious to the financial condition
of the Company and Executive’s failure to cure such misconduct and injury (if
such misconduct and injury are capable of cure) within sixty days following
delivery by the Board to Executive of a written notice of such misconduct and
injury; (C) Executive’s material breach of any material provision of this
Agreement and Executive’s failure to cure such breach (if such breach is capable
of cure) within sixty days following delivery by the Board to Executive of a
written notice which specifically identifies the provision in this Agreement
which the Board believes Executive has materially breached and the specific
conduct constituting such material breach; (D) Executive’s engagement in theft,
embezzlement, fraud, or material misappropriation of any of the Company’s
property; or (E) Executive’s conviction by a court of competent jurisdiction of
(or Executive’s plea of guilty or nolo contendere to) a felony involving
dishonesty or moral turpitude (excluding any motoring offense for which a
non-custodial sentence is received and excluding any conviction for “driving
under the influence” or “driving while intoxicated”).

 

(ii)                                  For purposes of this Agreement, “Good
Reason” shall mean: (A) without Executive’s express written consent, (1) any
change in reporting duties such that Executive no longer reports to the Chief
Executive Officer or the Board or (2) a reduction in Executive’s title or a
material diminution of the Executive’s duties or authority; (B) without
Executive’s prior written consent, the relocation of Executive’s office to a
location outside of New York, New York other than for travel in the course of
Executive’s duties; (C) without Executive’s prior written consent, the
appointment of a co-president; (D) without Executive’s prior written consent,
the appointment of an individual other than Brian Harris as chief executive
officer of the Company, unless such position was first offered to Executive (on
economic terms as least as favorable as those set forth herein) and he declined
such position; (E) without Executive’s prior written consent, any reduction of
Executive’s Base Salary below $750,000 per annum with respect to any period on
or after the IPO Date, or any material reduction in the Benefits taken as a
whole; or (F) any material breach by the Company of this Agreement, and, in any
such case, the Board’s failure to cure such reduction or breach (if such
reduction or breach is capable of cure) within thirty days following delivery by
Executive to the Board of a written notice which specifically identifies such
reduction or breach.

 

5.                                                              Confidential
Information.  Executive acknowledges that the non-public information and data
obtained by Executive while employed by any Ladder Company concerning the
business or affairs of the Ladder Companies and their affiliates (“Confidential

 

8

--------------------------------------------------------------------------------


 

Information”) are the property of the Ladder Companies.  Therefore, except as
may be otherwise required by law or legal process, Executive agrees that, during
the period between the date of the Prior Agreement and the Commencement Date,
during the Employment Period and at all times thereafter, Executive shall not
disclose to any unauthorized person or use for Executive’s own purposes any
Confidential Information without the prior written consent of the Board other
than in a good faith effort during the Employment Period to promote the
interests of the Ladder Companies.  Executive shall deliver to the Company at
the termination of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer files and
related back-ups, printouts, software, and other documents and data (and copies
thereof) relating to the Confidential Information, Work Product (as defined in
Section 6), or the business of any Ladder Company which Executive may then
possess or have under Executive’s control.  Notwithstanding anything to the
contrary in this Section 5, (i) Confidential Information shall not include:
(A) information to the extent that it is or becomes generally available to the
public (other than as a result of the acts or omissions of Executive) and
(B) information to the extent that it is disclosed to Executive by a party or
person that is not under any obligation to keep such information confidential;
and (ii) if Executive is required to disclose or discuss Confidential
Information by order of a court of competent jurisdiction, Executive may
disclose such Confidential Information (provided that in such case, Executive
shall promptly inform the Company of such order, cooperate with Company efforts
to prevent or restrict disclosure and shall only disclose Confidential
Information to the extent necessary to comply with any such court order).

 

6.                                                              Inventions and
Patents.  Executive acknowledges that all inventions, innovations, improvements,
enhancements, modifications, developments, methods, designs, analyses, drawings,
reports, and all similar or related information (whether or not patentable)
which relate to any Ladder Company’s actual or anticipated business, research,
and development or existing or future products or services and which are
conceived, developed, or made by Executive while employed by any Ladder Company
(collectively, “Work Product”) belong to the applicable Ladder Company.  Any
copyrightable work falling within the definition of Work Product shall be deemed
a “work made for hire” as such term is defined in 17 U.S.C. Section 101, and
ownership of all right, title, and interest herein shall vest in the applicable
Ladder Company.  To the extent that any Work Product is not deemed to be a “work
made for hire” under applicable law or all right, title, and interest in and to
such Work Product has not automatically vested in the applicable Ladder Company,
Executive hereby irrevocably assigns, transfers and conveys, to the full extent
permitted by applicable law, all right, title and interest in and to the Work
Product on a worldwide basis to the applicable Ladder Company, without further
consideration.  Executive shall perform all actions reasonably requested by the
Company to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments). 
Notwithstanding the foregoing, (i) no Ladder Company shall have any right,
title, or interest in any work product or copyrightable work developed by
Executive outside of work hours and without the use of any of Ladder Company’s
resources or facilities that does not relate to the business of any Ladder
Company and does not result from any work performed by Executive for any Ladder
Company and (ii) Work Product shall not include business methods, contract
structures, document forms and similar information developed or made by
Executive prior to Executive’s employment by any Ladder Company (collectively,
to the extent used during the Employment Period by any Ladder Company, “Prior
Works”), even if Executive uses such methods, structures, forms or information
in the course of

 

9

--------------------------------------------------------------------------------


 

Executive’s employment with any Ladder Company.  Executive hereby grants the
Ladder Companies a perpetual, irrevocable, non-exclusive, royalty-free,
worldwide, assignable, sublicensable license under all rights in any Prior Works
for all purposes in connection with the Ladder Companies’ current and future
businesses.

 

7.                                                              Cooperation with
Investigation.  During the Employment Period and thereafter, Executive shall
cooperate with the applicable Ladder Company in any internal investigation or
administrative, regulatory, or judicial proceeding as reasonably requested by
the Company (including, without limitation, Executive’s being available to the
Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process, volunteering to the Company all pertinent
information, and turning over to the Company all relevant documents which are or
may come into Executive’s possession, all at times and on schedules that are
reasonably consistent with Executive’s other permitted activities and
commitments if Executive is then employed by the Company) (any such cooperation
requested by the Company, collectively, “Investigation Assistance”); provided
that Executive’s receipt of any severance payments otherwise payable to
Executive pursuant to the terms of this Agreement is not contingent on Executive
providing such Investigation Assistance.  Such Investigation Assistance will be
(i) without additional compensation (if Executive is then employed by the
Company) or (ii) for reasonable compensation along with reimbursement for all
out-of-pocket costs and expenses incurred in connection therewith (if Executive
is not then employed by the Company), provided that after the expiration or
termination of the Employment Period, Executive shall not be required to spend
more than three (3) business days each calendar year providing Investigation
Assistance, except if Executive is compelled to provide additional Investigative
Assistance by third party subpoena, court order, or the request of any
governmental authority.

 

8.                                                             
Indemnification.  The Company agrees to defend, indemnify and hold Executive and
Executive’s heirs and representatives harmless, to the maximum extent permitted
by law, against any and all damages, costs, liabilities, losses, and
out-of-pocket expenses (including actual attorneys’ fees) as a result of any
claim or proceeding (whether civil, criminal, administrative, or investigative),
or any threatened claim or proceeding (whether civil, criminal, administrative,
or investigative), against Executive that arises out of or relates to
Executive’s lawful service as an officer, director, or employee, as the case may
be, of the Company, or Executive’s service in any such capacity or similar
capacity with any Ladder Company or other entity at the request of the Company,
and to promptly advance to Executive or Executive’s heirs or representatives
such expenses upon written request with appropriate documentation of such
expense and receipt of an undertaking by Executive or on Executive’s behalf to
repay such amount if it shall ultimately be determined in a final,
non-appealable judgment from a court of competent jurisdiction that Executive is
not entitled to be indemnified by the Company.  If Executive has any knowledge
of any actual or threatened action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, as to which Executive may request
indemnity under this provision, Executive shall give the Company prompt written
notice thereof; provided that the failure to give such notice shall not affect
Executive’s right to indemnification.  The Company shall be entitled to assume
the defense of any such proceeding, and Executive shall use reasonable efforts
to cooperate with such defense.  To the extent that Executive in good faith
determines that there is an actual or potential conflict of interest between the
Company and Executive in connection with the defense of a proceeding, Executive
shall so notify the Company

 

10

--------------------------------------------------------------------------------

 

and shall be entitled to separate representation at the Company’s expense by
counsel selected by Executive (provided that the Company may reasonably object
to the selection of counsel within ten business days after notification
thereof), which counsel shall cooperate, and coordinate the defense, with the
Company’s counsel and minimize the expense of such separate representation to
the extent consistent with Executive’s separate defense.  The Company shall not
be liable for any settlement of any proceeding effected without its prior
written consent but shall not unreasonably withhold such consent.

 

9.                                                              Non-Solicitation
and Non-Competition.

 

(a)                                 Executive acknowledges and agrees that
Executive’s services to the Company and the other Ladder Companies are and will
be unique in nature, that during his or her term of employment that Executive
will be provided access to Confidential Information about the Company’s
commercial real estate finance related products and services (the “Business”),
and that the Company and the other Ladder Companies would be irreparably harmed
if Executive were to provide such products or services to any person or entity
competing with the Ladder Companies within the restricted time periods set forth
herein, or were otherwise to solicit business relations, with whom Executive
maintained material contacts related to the Business while employed by the
Company.  Therefore, in further consideration of the compensation to be paid to
Executive hereunder, Executive agrees that: (i) during the Employment Period and
for the 365-day period immediately thereafter (collectively, the “Restrictive
Period”), Executive shall not, directly or indirectly, either for Executive or
for any other person or entity: (A) permit Executive’s name to be used by or
participate in any business or enterprise that engages in the Business anywhere
within the United States (or the planning for any business or enterprise that
proposes to engage in the Business anywhere within the United States) (subject
to the Company’s continued payments set forth below); or (B) without any
geographical restrictions, solicit or permit Executive’s name to be used by any
business or enterprise that engages in the Business to solicit business from any
customer, client or investor (or prospective customer, client or investor) with
whom Executive had material contacts in connection with the Business during the
twelve (12) months immediately preceding the end of the Employment Period; and
(ii) during the Employment Period and for the eighteen month period immediately
thereafter, solicit, hire, retain as an employee or independent contractor, or
interfere with any Ladder Company’s relationship with any employee, investor, or
customer of any Ladder Company (or any person who was an employee, investor, or
customer of any Ladder Company within the then past twelve months).

 

(b)         For purposes of this Section 9, the term “participate in” shall
include, without limitation, having any direct or indirect interest in any
business entity, whether as a sole proprietor, owner, stockholder, partner,
joint venturer, creditor or otherwise, or rendering any direct or indirect
service or assistance to any business entity (whether as a director, officer,
manager, supervisor, employee, agent, consultant or otherwise).  Nothing herein
will prohibit Executive from mere passive ownership of not more than 2% of the
outstanding stock of any wholesale construction or industrial supply company
whose stock is traded on a national securities exchange or in the over the
counter market.  As used herein, the phrase “mere passive ownership” shall
include voting or otherwise granting any consents or approvals required to be
obtained from such person or entity as an owner of stock or other ownership
interests in any entity pursuant to the charter or other organizational
documents of such entity, but shall preclude, without limitation, any
involvement in the day to day operations of such entity.

 

11

--------------------------------------------------------------------------------


 

(c)          If, at the time of enforcement of this Section 9, a court shall
hold that the duration or scope restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration
or scope reasonable under such circumstances shall be substituted for the stated
duration or scope and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum period and scope permitted by law.

 

(d)         Each of Executive and the Company acknowledges and agrees that the
Company will suffer irreparable harm from a breach by Executive of any of the
covenants or agreements contained in Section 5 or this Section 9.  Executive
further acknowledges that the restrictive covenants set forth in this Section 9
are of a special, unique, and extraordinary character, the loss of which cannot
be adequately compensated by monetary damages.  Executive agrees that the terms
and provisions of this Section 9 are fair and reasonable and are reasonably
required for the protection of the Company in whose favor such restrictions
operate.  Executive acknowledges that, but for Executive’s agreements to be
bound by the restrictive covenants set forth in Section 5 and this Section 9,
the Company would not have entered into this Agreement.  In the event of an
alleged or threatened breach by Executive of any of the provisions of Section 5
or this Section 9, the Company or its successors or assigns may, in addition to
all other rights and remedies existing in its or their favor, apply to any court
of competent jurisdiction for specific performance and/or injunctive or other
equitable relief in order to enforce or prevent any violations of the provisions
hereof (including, without limitation, the extension of the Restrictive Period
by a period equal to the duration of the violation of this Section 9).

 

(e)          The refusal or failure of the Company to enforce any of the
restrictive covenants set forth in Section 5 or this Section 9 against
Executive, for any reason, shall not constitute an act of precedent or a defense
to the enforcement by the Company of the restrictive covenants set forth herein,
nor shall it give rise to any claim or cause of action by Executive against the
Company.  If any action should have to be brought by the Company against
Executive to enforce the restrictive covenants set forth in Section 5 or this
Section 9, the Company is entitled to seek preliminary and permanent injunctive
relief restraining Executive from violating any of such restrictive covenants
and shall be entitled to seek all other legal and equitable remedies provided
under New York law.  Executive expressly acknowledges that the restrictive
covenants set forth in Section 5 or this Section 9 apply to any successor or
assign of the Company as a direct third-party beneficiary and that such
restrictive covenants are expressly intended for the benefit of such successor
or assign.

 

10.                                                       Miscellaneous.

 

(a)         Notices.  All notices, demands, or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, two
business days after being mailed by certified or registered mail, return receipt
requested and postage prepaid, or one business day after being sent via a
nationally recognized overnight courier.  Such notices, demands, and other
communications will be sent to the addresses indicated below:

 

12

--------------------------------------------------------------------------------


 

To the Company:

 

Ladder Capital Finance LLC
345 Park Avenue, 8th Floor
New York, NY  10154
Attention:                                     Board of Directors

 

with a copy (which shall not constitute notice to the Company) to:

 

Pamela McCormack
General Counsel & Co-Head of Securitization
Ladder Capital Finance LLC
345 Park Avenue, 8th Floor
New York, NY 10154

 

and

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY  10022
Attention:                                     Brian Raftery, Esq.

 

To Executive:

 

Michael Mazzei

345 Manhasset Woods Road

Manhasset, New York 11030

 

with a copy (which shall not constitute notice to Executive) to:

 

Law Office of Adam E. Faber LLC

40 Cutter Mill Road, Suite 301

Great Neck, New York 11021

Attention:                                         Adam E. Faber, Esq.

 

or such other addresses or to the attention of such other persons as the
recipient party shall have specified by prior written notice to the sending
party.

 

(b)         Remedies.  In addition and supplementary to other rights and
remedies existing in the Company’s or Executive’s favor, the Company or
Executive may apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof.

 

(c)          Choice of Law.  ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT, AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS THAT COULD

 

13

--------------------------------------------------------------------------------


 

CAUSE THE APPLICATIONS OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
NEW YORK.

 

(d)         Representation by Executive.  Executive represents and warrants to
the Company that Executive is not a party to any agreement containing a
noncompetition provision or other restriction with respect to (i) the nature of
any services or business which Executive is entitled to perform or conduct for
the Company (or any other Ladder Company) under this Agreement, or (ii) the
disclosure or use of any information which directly or indirectly relates to the
nature of the business of any Ladder Company or the services to be rendered by
Executive under this Agreement.

 

(e)          Complete Agreement.  This Agreement and the Exhibits referenced
herein shall embody the complete agreement and understanding among the parties
and supersede and preempt any prior understandings, agreements, or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.  Subject to Section 14 of this
Agreement, this Agreement amends and restates the Prior Agreement in its
entirety.

 

(f)           Successor and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company and
their respective successors, heirs and assigns.

 

(g)          Amendment.  Other than otherwise expressly provided herein, this
Agreement may be amended, and any provision hereof may be waived, at any time by
written agreement between the Company (with the approval of the Board) and
Executive.

 

(h)         Counterparts; Facsimile Signature.  This Agreement may be executed
in one or more counterparts, all of which together shall constitute but one
agreement.  Any party may execute this Agreement by facsimile or scanned
page signature and the other parties shall be entitled to rely upon such
facsimile or scanned page signature as conclusive evidence that this Agreement
has been duly executed by such party.

 

(i)             No Waiver.  No failure or delay on the part of the Company or
Executive in enforcing or exercising any right or remedy hereunder shall operate
as a waiver thereof.

 

(j)            Severability.  If any provision or clause of this Agreement, or
portion thereof shall be held by any court or other tribunal of competent
jurisdiction to be illegal, invalid, or unenforceable in such jurisdiction, the
remainder of such provision shall not be thereby affected and shall be given
full effect, without regard to the invalid portion.

 

(k)         No Strict Construction; Descriptive Headings.  The language used in
this Agreement shall be deemed to be the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction shall be
applied against any party.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

(l)             Withholding.  The Company shall be entitled to deduct and
withhold from any amounts owing from the Company or any of its subsidiaries to
Executive under this Agreement,

 

14

--------------------------------------------------------------------------------


 

any United States federal, state, or local or non-United States withholding
taxes, excise taxes, or employment taxes imposed with respect to Executive’s
compensation or other payments from the Company or any of its subsidiaries under
this Agreement.

 

11.                               Code Section 409A and 457A.

 

(a)                                 The intent of the parties is that payments
and benefits under this Agreement comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and guidance
promulgated thereunder or an exemption thereunder and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  The parties further intend that all payments and benefits
under this Agreement be exempt from Section 457A of the Code.  In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on Executive by Sections 409A or 457A of the Code or
damages for failing to comply with Sections 409A or 457A of the Code.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
any other payment schedule provided herein to the contrary, if Executive is
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then, with regard to any
payment that is considered deferred compensation under Code Section 409A payable
on account of a “separation from service” such payment shall be made on the date
which is the earlier of (A) the expiration of the six (6)-month period measured
from the date of such “separation from service” of Executive, and (B) the date
of Executive’s death (the “Delay Period”) to the extent required under Code
Section 409A.  Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid to
Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

 

(c)                                  To the extent reimbursements or other
in-kind benefits under this Agreement constitute “non-qualified deferred
compensation” for purposes of Code Section 409A, all such expenses or other
reimbursements under this Agreement shall be made on or prior to the last day of
the taxable year following the taxable year in which such expenses were incurred
by Executive, (ii) any right to such reimbursement or in kind benefits is not
subject to liquidation or exchange for another benefit, and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(d)         For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment

 

15

--------------------------------------------------------------------------------


 

period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset,
counterclaim or recoupment by any other amount payable to Executive unless
otherwise permitted by Code Section 409A. To the extent that any payment of base
salary or other compensation is to be paid for a specified continuing period of
time beyond the date of Executive’s termination of employment in accordance with
the Company’s payroll practices (or other similar term), the payments of such
base salary or other compensation shall be made upon such schedule as in effect
upon the date of termination, but no less frequently than monthly.

 

12.                               Effect of Termination of the Employment
Period.  Other than Sections 4 through 11, this Section 12 and Section 14 which
shall survive indefinitely, upon termination of the Employment Period, this
Agreement shall no longer have any force or effect.

 

13.                                                       No Public
Announcements.  Neither the Company nor Executive shall issue any press release
regarding the Company hiring Executive to be its President, without the prior
consent of the other party.

 

14.                               Effectiveness of this Agreement. 
Notwithstanding anything contained in this Agreement to the contrary:

 

(a)         this Section 14 is effective as of the date of this Agreement
(notwithstanding that, as of the date of this Agreement the IPO Date has not
occurred) and may not be revoked or rescinded by either party hereto without the
prior written consent of the other party hereto;

 

(b)         the amendment and restatement of the Prior Agreement pursuant to
this Agreement will become effective only on the IPO Date, and such
effectiveness on the IPO Date will occur only if (i) the IPO Date occurs prior
to April 30, 2014 (the “Expiration Date”) and (ii) Executive continues to be an
employee of the Company as of the IPO Date;

 

(c)          if, as of any date prior to first to occur of the Expiration Date
and the IPO Date, Executive ceases to be an employee of the Company for any
reason, then, effective as of the date of such cessation of employment, this
Agreement will be null and void (with neither the Company nor Executive having
any rights or obligations with respect to this Agreement) and the Prior
Agreement will remain in full force and effect; and

 

(d)         if, as of the Expiration Date, the IPO Date has not previously
occurred and Executive continues to be an employee of the Company, then,
effective as of the Expiration Date, this Agreement will be null and void (with
neither the Company nor Executive having any rights or obligations with respect
to this Agreement) and the Prior Agreement will remain in full force and effect.

 

*     *     *     *

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

 

 

LADDER CAPITAL FINANCE LLC

 

 

 

 

 

 

 

By:

 

 

 

Name: Brian Harris

 

 

Title: Chief Executive Officer

 

 

 

 

 

MICHAEL MAZZEI

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

General Release

 

I, Michael Mazzei, in consideration of and subject to the performance by Ladder
Capital Finance LLC, a Delaware limited liability company (the “Company”), of
its obligations, promises and covenants under the Amended and Restated
Employment Agreement, dated as of January 23, 2014 (the “Employment Agreement”)
and under this General Release, do hereby release and forever discharge as of
the date hereof the Company and its affiliates and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and its affiliates and the Company’s direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below.

 

1.                                      I understand that any payments or
benefits paid or granted to me under Section 4(b) of the Employment Agreement
represent, in part, consideration for signing this General Release.  I
understand and agree that I will not receive the payments and benefits specified
in Section 4(b) of the Employment Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach any provision of this General Release.  In addition to the
payments the Company is required to make to me pursuant to Section 4(a) of the
Employment Agreement, if I timely accept and do not revoke this General Release
the Company shall be obligated to provide the payments and benefits under and in
accordance with the terms of Sections 4(b).  I also acknowledge and represent
that I have received all payments and benefits that I am entitled to receive by
virtue of any employment with the Company through the effective date of my
separation.

 

2.                                      Except as provided in paragraphs 4 and 5
below and except for the provisions of my Employment Agreement which expressly
survive the termination of my employment with the Company and only to the extent
permitted by law, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local

 

--------------------------------------------------------------------------------


 

counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

3.                                      I represent that I have made no
assignment or transfer of any right, Claim, or other matter covered by paragraph
2 above.

 

4.                                      The parties hereto agree that this
General Release does not waive or release: (a) any rights or claims that I (or
my heirs, executors, administrators and assigns) have or may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release, (b) any rights or claims that I (or my heirs, executors,
administrators and assigns) have or may have based on any event, conduct,
statement, act or omission occurring after the date I execute this General
Release; (c) any rights or claims that I (or my heirs, executors, administrator
and assigns) have or may have arising under, or otherwise to enforce, this
General Release and/or the Company’s obligations under Sections 4(a) and 4(b) of
the Employment Agreement; (d) any rights to or claims for defense,
indemnification, and to be held harmless by the Company pursuant to and in
accordance with the terms and conditions of Section 8 of the Employment
Agreement; and (e) any rights or claims that I (or my heirs, executors,
administrators and assigns) have or may have under that certain (i) [NOTE: 
DESCRIBE ANY AND ALL AGREEMENTS THEN IN EFFECT WITH RESPECT TO EXECUTIVE’S OR
EXECUTIVE’S AFFILIATE’S OWNERSHIP OF EQUITY (OR OPTIONS FOR EQUITY) OF HOLDINGS
OR LCC CORPORATION], in each case, as amended, restated or otherwise modified
from time to time.  I acknowledge and agree that my separation from employment
with the Company in compliance with the terms of the Employment Agreement and
this General Release shall not serve as the basis for any Claim (including,
without limitation, any Claim under the Age Discrimination in Employment Act of
1967).

 

5.                                      In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied to the extent permitted by laws. 
I expressly consent that this General Release shall be given full force and
effect according to each and all of its terms and provisions, including those
relating to unknown, unsuspected and unanticipated Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied.  I acknowledge
and agree that this waiver is an essential and material term of this General
Release and that without such waiver the Company would not have agreed to the
terms of the Employment Agreement.  I further agree that in the event I should
bring a Claim seeking damages against the Company or any of its affiliates, or
in the event I should seek to recover against the Company or any of its
affiliates in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims to the extent
permitted by

 

--------------------------------------------------------------------------------


 

applicable law.  Notwithstanding the foregoing, I further acknowledge that I am
not waiving and am not being required to waive any right that cannot be waived
by law, including the right to file an administrative charge or participate in
an administrative investigation or proceeding with any government entity that
prohibits waiver of such rights; provided, however, that I disclaim and waive
any right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding.  I further agree
that, after reasonable inquiry, I am not aware of any pending charge, complaint
or facts that could reasonably be expected to give rise to any claim of the type
described in paragraph 2 as of the date I execute this General Release; and,
except as set forth on Schedule 5 to this General Release, the Company agrees,
that after reasonable inquiry, that it is not aware of any pending charge,
complaint or fact that could reasonably be expected to give rise to any claim
against Michael Mazzei, as of the date the Company executes this General
Release.

 

6.                                      I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

 

7.                                      I agree that I will forfeit all amounts
payable by the Company pursuant to the Employment Agreement if I challenge the
validity of this General Release or breach any of my obligations under this
General Release or under those provisions of my Employment Agreement that
expressly survive the termination of my employment with the Company.  I also
agree that if I violate this General Release by suing the Company or the other
Released Parties with regard to any of the Claims released herein, I will pay
all costs and expenses of defending against the suit incurred by the Released
Parties, including reasonable attorneys’ fees, and return all payments received
by me pursuant to the Employment Agreement.  Notwithstanding the foregoing, this
paragraph 7 shall be subject to the requirements of any applicable law and shall
not apply to any challenge by me or any Release to the validity of this General
Release under the Older Workers Benefit Protection Act or to any suit or Claim
brought under the Age Discrimination in Employment Act.

 

8.                                      I agree that this General Release is
confidential and agree not to disclose any information regarding the terms of
this General Release, except to my immediate family and any tax, accounting,
legal or other counsel I have consulted or hereafter may consult regarding the
meaning or effect hereof, in connection with the preparation of my tax returns,
or as required by law, and I will instruct each of the foregoing not to disclose
the same to anyone.  Notwithstanding anything herein to the contrary, each of
the parties hereto (and each affiliate and person acting on behalf of any such
party) agree that each party hereto (and each employee, representative, and
other agent of such party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of this transaction
contemplated in the Employment Agreement and hereunder and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
or such person relating to such tax treatment and tax structure, except to the
extent necessary to comply with any applicable federal or state securities
laws.  This authorization is not intended to permit disclosure of any other
information including (without limitation) (i) any portion of any materials to
the extent not related to the tax

 

--------------------------------------------------------------------------------


 

treatment or tax structure of this transaction, (ii) the identities of
participants or potential participants in the Employment Agreement, (iii) any
financial information (except to the extent such information is related to the
tax treatment or tax structure of this transaction), or (iv) any other term or
detail not relevant to the tax treatment or the tax structure of this
transaction.  Nothing herein shall be deemed to limit or preclude any disclosure
of this General Release or the information herein by any party hereto to the
extent necessary for such party to enforce his or its rights or the other
party’s obligations under the Employment Agreement and/or this General Release.

 

9.                                      I agree not to disparage the Company,
its past and present investors, officers, directors or employees or any of its
affiliates and to comply with my non-disclosure obligations under and in
accordance with the terms and conditions of Section 5 of the Employment
Agreement, unless a prior written release from the Company is obtained or except
as otherwise permitted under Section 5 of the Employment Agreement.  I further
agree that as of the date hereof, in accordance with Section 5 of the Employment
Agreement and except as otherwise authorized by the Company, I have returned to
the Company any and all property, tangible or intangible, relating to its
business which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data).

 

10.                               The Company will direct and will take
reasonable measures to ensure that current officers and directors of the Company
and its affiliates will not, directly or indirectly through a third party,
disparage me.

 

11.                               Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Employment Agreement or this General Release
after the effective date hereof or any vested rights I may have pursuant to any
retirement or pension plan.

 

12.                               Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

·                                          I HAVE READ IT CAREFULLY;

 

·                                          I UNDERSTAND ALL OF ITS TERMS AND
KNOW THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE
AMERICANS WITH

 

--------------------------------------------------------------------------------


 

DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

 

·                                          I VOLUNTARILY CONSENT TO EVERYTHING
IN IT;

 

·                                          I HAVE BEEN ADVISED TO CONSULT WITH
AN ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

·                                          I HAVE HAD AT LEAST 21 DAYS FROM THE
DATE OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
                         ,         TO CONSIDER IT AND THE CHANGES MADE SINCE THE
                           ,          VERSION OF THIS RELEASE ARE NOT MATERIAL
AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

·                                          THE CHANGES TO THE AGREEMENT SINCE
                                ,         EITHER ARE NOT MATERIAL OR WERE MADE
AT MY REQUEST;

 

·                                          I UNDERSTAND THAT I HAVE SEVEN DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

·                                          I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

·                                          I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

[Remainder of this page intentionally left blank.  Signature page(s) immediately
follow.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the date(s) indicated below.

 

 

 

 

Knowingly and voluntarily accepted and agreed to by the Company, after review
for a reasonable and sufficient period of time and consultation with the
Company’s attorneys, and with the full understanding of the terms, conditions
and legal consequences hereof and with the intent to be bound hereby:

 

 

 

 

 

 

 

 

LADDER CAPITAL FINANCE LLC

 

 

 

 

 

 

 

 

By:

/s/ Brian Harris

 

 

 

Name: Brian Harris

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

Date:

January 23, 2014

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

/s/ Michael Mazzei

 

 

MICHAEL MAZZEI

 

 

 

 

 

Date:

January 23, 2014

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5

 

[To be completed by the Company prior to execution of the General Release]

 

--------------------------------------------------------------------------------
